DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s election without traverse of group I, claims 1-11 and 21-26 in the reply filed on 6-22-2022 is acknowledged.
Regarding applicant’s argument “But the Office Action has failed to point to any portions of Islam that disclose a capability message indicating "a set of[ADC] resolution sizes compris[ing] the two or more bit quantities that are dynamically configurable by the first wireless device," as recited in amended independent claim 1”; the examiner’s position is that Islam discloses in par. 0117:
[0117] A network may define (e.g., or specify) any number of different power consumption categories. In some cases, power consumption categories may be specified in terms of power consumption levels (e.g., or power consumption rates), resolutions for ADC/DAC, antenna configurations, beamforming gains, etc. In some cases, UE 115-a may report its capabilities (e.g., UE 115-a may transmit an indication of UE capability information for a set of power consumption categories to base station 105-a). For example, in some cases, UE capability information for a set of power consumption categories may include a set of power consumption categories supported by the UE 115-a (e.g., a set of some larger set of network specified power consumption categories, a set of power consumption categories generated by the UE 115-a based on its capabilities and known power consumption levels, etc.). Additionally or alternatively, UE capability information for a set of power consumption categories may include resolutions for an ADC/DAC of which the UE 115-a is capable, antenna configurations of which the UE 115-a is capable, etc., (e.g., the base station may configure power consumption categories based on the received UE capabilities).

	Thereby it is clear, Islam disclose a capability message indicating a set of [ADC] resolution sizes comprising the information that are dynamically configurable by the first wireless device. Islam does not explicitly recite transmitting the capability message comprising the two or more-bit quantities, but and par. 0079, 0235 Islam recites that the communication signals carry the information in bits. Thereby, it would be obvious or perhaps even required in a digital system that the capability message comprises two or more-bit quantities, since a single bit is incapable of carrying multiple information.
In view of the argument “the Office Action has not shown that the signaling discussed by Islam includes ADC resolution sizes, nor has the Office Action shown that Islam's "ADC/DAC ... with variable resolution" (id.    [0100] and [0103]) is the same as analog-to-digital converter resolution sizes comprising dynamically configurable bit quantities”; the examiner’s position is as long as the analog-to-digital converter resolution can be configured and the information is transmitted in bits and/or bits are used it will read on the claimed limitation. If there is a measurable difference between Islam and the present application, the examiner invites the applicant to pinpoint the differences.
As to the argument “The Office Action has not shown that Islam, Sartori, and Kuo, alone or in combination, teach or suggest "generating a table indicating a signal-to-quantization noise ratio per bit quantity supported by the first wireless device," and "transmitting an indication of the table as part of the capability message," as recited in dependent claim 2”, since the applicant argued the official notice, the examiner added a reference to address the limitation, please see below for more information.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 8-11, 21, 23, 25-26, 31, 33, 35-36 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam 20200260376.

As to claim 1, Islam discloses a method for wireless communication at a first wireless device [115, 115-a, 115-b] comprising: 
performing a connection establishment procedure with a second wireless device [105, 105-a, 105-b] (see par. 0064); 
identifying, based at least in part on performing the connection establishment procedure, a set of analog-to-digital converter resolution sizes supported by the first wireless device, the set of analog-to-digital converter resolution sizes comprising two or more bit quantities that are dynamically configurable by the first wireless device (see par. 0006, 0025-0033, 0060, 0110-0111); and 
transmitting, to the second wireless device, a capability message that includes an indication of the set of analog-to-digital converter resolution sizes supported by the first wireless device (see par. 0100-0102, 0117-0118)
Islam does not explicitly recite transmitting the capability message comprising the two or more-bit quantities, but and par. 0079, 0235 Islam recites that the communication signals carry the information in bits. Therefore, it would be obvious to one of the ordinary skills in the art or perhaps even required in a digital system that the capability message comprises two or more-bit quantities, since a single bit would incapable of carrying multiple information, thereby, sending the desired control information to allow the system to work as intended.

As to claim 3, Islam discloses the method of claim 1, further comprising: transmitting, to the second wireless device, an indication of a power consumption factor associated with each analog-to-digital converter resolution size of the set of analog-to-digital converter resolution sizes (see par. 0100-0102, 0117-0118).

As to claim 5, Islam discloses the method of claim 1, wherein identifying the set of analog-to-digital converter resolution sizes comprises: identifying a positive real number corresponding to each bit quantity of the two or more bit quantities, wherein the capability message comprises an indication of the positive real numbers (see par. 0109).

As to claim 6, Islam discloses the method of claim 1, wherein each analog-to-digital converter resolution size of the set of analog-to-digital converter resolution sizes indicates an effective quantity of bits for an analog-to-digital converter resolution (see par. 0110-0111).

As to claim 8, Islam discloses the method of claim 1, further comprising: receiving one or more messages from the second wireless device; and selecting an analog-to-digital converter resolution size from the set of analog-to- digital converter resolution sizes for processing the one or more messages (see par. 0122).

As to claim 9, Islam discloses the method of claim 8, further comprising: processing the one or more messages using a noise suppression procedure based at least in part on the selected analog-to-digital converter resolution (see par. 0123).

As to claim 10, Islam discloses the method of claim 9, wherein the noise suppression procedure comprises a non-uniform quantization procedure, a nonlinear distortion suppression procedure, a signal reconstruction procedure, or any combination thereof (see par. 0110).

As to claim 11, Islam discloses the method of claim 1, wherein the first wireless device comprises a user equipment (UE) and the second wireless device comprises a base station network device (see fig. 1, items 115, 105).

Regarding claims 21, 23 and 25-26, they are the corresponding apparatus claims of method claims 1, 3, 5-6, 8-11. Therefore, claims 21, 23 and 25-26 are rejected for the same reasons as shown above.

Regarding claims 31, 33, 35-36 and 38-41, they are the corresponding mean-plus-function claims of method claims 1, 3, 5-6, 8-11. Therefore, claims 31, 33, 35-36 and 38-41 are rejected for the same reasons as shown above.

Regarding claim 42, is the corresponding non-transitory computer-readable medium claim of method claim 1. Therefore, claim 42 is rejected for the same reasons as shown above.

Claim(s) 2, 22, 32 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of McCree 20060184363.

As to claims 2, 22, 32 and 43, Islam discloses generating a plurality of values indicating a signal-to-quantization noise ratio per bit quantity supported by the first wireless device based at least in part on the set of analog-to-digital converter resolution sizes; and transmitting an indication of the values as part of the capability message (see par. 0109-0110, 00119-0120, 0125). Islam fails to disclose a table. In an analogous art McCree discloses generating a table indicating a signal-to-quantization noise ratio (see par. 0026-0027, 0037). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to generate a table for the simple purpose of organizing the data and/or values and easier access.

Claim(s) 4, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Sartori 20160302092.

As to claims 4, 24 and 34, Islam discloses wherein identifying the set of analog-to-digital converter resolution sizes comprises: identifying a value corresponding to each bit quantity of the two or more bit quantities, wherein the capability message comprises an indication of the values (see par. 0109). Islam fails to disclose an integer value. In an analogous art, Sartori disclose using an integer value (see par. 0048). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use an integer value for the simple purpose of indicating the desired information.

Claim(s) 7 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Kuo 20210135716.

As to claims 7 and 37, Islam discloses receiving, from the second wireless device, a message indicating one or more parameters that are based at least in part on the set of analog-to-digital converter resolution sizes supported by the first wireless device; and processing a received message based at least in part on the one or more parameters (see par. 0006, 0025-0033, 0060, 0110-0111). Islam fails to disclose precoding parameters. In an analogous art, Kuo discloses receiving precoding parameters (see par. 0008). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use an integer value for the simple purpose of managing wireless resources and improving signal reception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647